                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

DONALD LAMAR                                                              PLAINTIFF

V.                          CASE NO. 3:20-CV-88-BD

ANDREW SAUL, Commissioner
Social Security Administration                                         DEFENDANT


                                        JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing the

decision of the Commissioner, and remanding this case to the Commissioner for further

proceedings pursuant to sentence four of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan,

501 U.S. 89 (1991).

      DATED this 25th day of May, 2021.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
